Citation Nr: 1610313	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for bronchial asthma and assigned a 30 percent disability rating, effective as of the February 1, 2006 date of claim.

The Veteran was scheduled to present testimony at a Travel Board hearing before a Veterans Law Judge in January 2016.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.

The issue of entitlement to an initial disability rating in excess of 30 percent for bronchial asthma as of October 9, 2007 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the appellate period from February 1, 2006 to October 8, 2007, the Veteran's bronchial asthma is characterized by FEV-1 of less than 40-percent predicted.


CONCLUSION OF LAW

For the appellate period from February 1, 2006 to October 8, 2007, the criteria for an initial 100 percent rating for bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.96, 4.97, Diagnostic Code 6602 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Analysis

The Veteran contends in his January 2014 substantive appeal that he is not "seen by my doctor at least once a month or three times a year, however that is not possible when they give you the technology to do the breathing treatments at home and refuse to see you monthly and will only see you every six months.  I am required to give myself breathing treatments twice weekly plus I have an inhaler that I use daily."

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

The Veteran is rated at 30 percent under DC 6602 for bronchial asthma.  A 30 percent rating applies where the Veteran has FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating applies where the Veteran has FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating applies where the Veteran has FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

38 C.F.R. § 4.96 was amended during the pendency of the appeal, effective October 6, 2006.  The revision provides that when applying DCs 6600, 6603, 6604, 6825-6833 and 6840-6845, post-bronchodilator studies are required.  It further provides circumstances where values pre-bronchodilator values may be used.  Because the Veteran's disability is rated under Diagnostic Code 6602, the changes in the regulation do not apply to the instant claim; thus, pre-bronchodilator values may be used.

Following a review of the evidence of record, the Board finds that for the appellate period from February 1, 2006 to October 8, 2007, a 100 percent disability rating is warranted.  Specifically, an April 27, 2006 VA treatment record shows a pre-bronchodilator FEV-1 of 37 percent predicted.  Similarly, a January 12, 2007 VA treatment record shows a pre-bronchodilator FEV-1 of 39 percent predicted.  As these values are both less than 40 percent predicted, and as pre-bronchodilator values may be used when rating under Diagnostic Code 6602, the Board finds that a 100 percent rating is warranted for the appellate period from February 1, 2006 to October 8, 2007.


ORDER

From February 1, 2006 to October 8, 2007, an initial rating of 100 percent for bronchial asthma is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

Remand is required for the appellate period as of October 9, 2007.  Specifically, as of that date a VA treatment record shows improved pulmonary function test (PFT) results.  Additionally, a new VA examination is required because the December 2013 statement of the case lists PFT results from the Veteran's August 2013 VA examination, but in the report the VA examiner checked a box indicating that no PFT had been performed during that examination.  Consequently, the Veteran should be scheduled for a new VA examination.

As the appeal is being remanded for development, the AOJ should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his bronchial asthma, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his bronchial asthma that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his bronchial asthma.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's bronchial asthma, provide him with an appropriate VA examination to determine the severity of that disability.

The examiner should report all pertinent findings, including FEV-1 and FEV-1/FVC test results.  The examiner should also state whether the Veteran has: at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


